Citation Nr: 1812270	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-30 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by the loss of use of a procreative organ, to include as residuals of a ruptured ectopic pregnancy status post partial salpingectomy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Fall, South Dakota.  Jurisdiction rests with the RO in New Orleans, Louisiana, as the Veteran resides within this jurisdiction.

Additionally, the Veteran has essentially asserted two theories of entitlement for her claim on appeal, first, that in-service pelvic infections, including as result of an intrauterine device (IUD), scarred her fallopian tubes resulting in the loss of use of the procreative organ, or second, that in-service pelvic infections, including as result of an IUD, scarred her fallopian tubes resulting in a tubal pregnancy, which in turn, resulted in a residual loss of use of a procreative organ.  Thus, the Board has recharacterized the issue as set forth on the title page to accurately reflect the claim.  

In November 2017, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

During the November 2017 Board hearing, the Veteran submitted additional evidence, in the form of a VA medical letter addressing her claim as well as articles about salpingitis, and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2017).  In this regard, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issue was filed after February 2, 2013, and the record reflects that a portion of additional evidence was submitted by the Veteran; however, the VA medical letter is considered to have been developed by VA.  Nonetheless, as noted above, the Veteran also waived review by the AOJ of the additional evidence.  Thus, Board may proceed with appellate review.

Finally, while December 2017 and January 2018 VA correspondence reflect the Veteran was invited to participate in the VA Rapid Appeals Modernization Program (RAMP), as the claim on appeal has been activated at the Board, this claim is therefore not eligible for RAMP.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that further development is required prior to adjudicating the merits of the claim.  See 38 C.F.R. § 19.9 (2017).

Initially, the Board notes, that with respect to the claim for service connection for a disability manifested by the loss of use of a procreative organ, to include residuals of a ruptured ectopic pregnancy status post partial salpingectomy, the Veteran has yet to be afforded a VA examination.  However, as discussed above, the Veteran asserted, in November 2017 testimony and in corresponding written statement, that her in-service IUD expanded and punched a hole in her uterus resulting in salpingitis.  Essentially, the Veteran has argued that in-service pelvic infections, to include as a result of an IUD, scarred her fallopian tubes resulting in the loss of use of a procreative organ, or alternatively, she argues pelvic infections, to include as a result of an IUD, scarred her fallopian tubes resulting in a tubal pregnancy, which in turn, resulted in a residual loss of use of a procreative organ.  In this regard, an August 1975 service treatment record documented, in part, the Veteran had an IUD removed, that she had reported constant, cramping pain ever since she had had an IUD in place nine months ago, and had had a painful itching yeast infection.  A September 1975 service treatment record documented, in part, the Veteran had been treated for endometritis three weeks ago and was still having intermittent lower abdominal cramping and pain, had an IUD removed in August, and provided an impression of salpingitis.  Additionally, an October 1975 service treatment documented, in part, the Veteran had lower abdominal pains and recurrent pelvic inflammatory disease (PID).  A June 1976 service treatment record reflected the Veteran again received an IUD and an October 1976 service treatment record, in part, documented the IUD was removed.  

Additionally, in support of her claim, the Veteran submitted an undated VA medical letter, received by VA in November 2017, authored by Robyn Germany, M.D., which, in part, reported, a prior pelvic infection and the presence of an IUD were known risk factors for developing an ectopic pregnancy and it was her understanding that the Veteran had had an IUD inserted for contraception while she was in the military.  Thus, based on this information, Dr. Germany supported the Veteran's claim that her ectopic pregnancy was a service related condition.  However, Dr. Germany did not address any residuals of the 1985 ectopic pregnancy but addressed the 1985 ectopic pregnancy itself.  In this regard, the 1985 ectopic pregnancy, in and of itself, is not a disability for which service-connection can be granted as it is not proximate to the current claim filed in September 2010.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, as Dr. Germany did indicate she had reviewed the claims file, it was not clear if her opinion was based on an accurate understanding of the temporal proximity of the in-service IUD and/or infections, and the 1985 ectopic pregnancy.  However, as there is at least an indication of a link between a current disability and service, the Board finds that a VA examination and opinion is warranted on remand for the claim.  See 38 U.S.C. § 5103A (d)(2) (West 2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In addition, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C. § 5103A (c)(2).  The July 2014 statement of the case referenced review of VA treatment records from the Jackson VA Medical Center (VAMC) dated from October 2003 to June 2012, from the Biloxi VAMC dated from July 2005 to October 2005, and from the New Orleans VAMC dated from January 2011 to May 2014.  However, the totality of the records referenced in the July 2014 statement of the case from the Jackson VAMC and the New Orleans VAMC are not before the Board.  Instead, the record before the Board contains VA treatment records from the Jackson VAMC dated only from August 2006 to September 2006, July 2007 to January 2008 and April 2010 to October 2010.  Records from the Biloxi VAMC are dated from July 2005 to October 2005.  However, records from the New Orleans VAMC are dated only from January 2011 to August 2011.  Because the Board is not able to access VA treatment records unless they are associated with the record before the Board, a remand is required to ensure complete appellate review.  38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159(c)(2), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all of the Veteran's VA treatment records since service, (not already of record), to include from the Biloxi VAMC, New Orleans VAMC, and Jackson VAMC, and all associated outpatient clinics, including all VA treatment records referenced by the AOJ in the July 2014 statement of the case, and associate these records with the claims folder.  The July 2014 statement of the case referenced review of VA treatment records from the Jackson VA Medical Center (VAMC) dated from October 2003 to June 2012, from the Biloxi VAMC dated from July 2005 to October 2005, and from the New Orleans VAMC dated from January 2011 to May 2014.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any disability diagnosed, proximate to or during the claim, manifested by the loss of use of a procreative organ, to include as residuals of a ruptured ectopic pregnancy status post partial salpingectomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand, and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

a.  Does the Veteran have a disability manifested by the loss of use of a procreative organ, to include as residuals of a ruptured ectopic pregnancy status post partial salpingectomy?

b.  If so, is it at least as likely as not (50 percent probability or more) that the identified disability had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include as result of in-service infections, including as result of an IUD? 

Provide a complete rationale for each opinion provided.

In providing the above opinion(s) the examiner should consider the VA medical letter, received by VA in November 2017, authored by Robyn Germany, M.D., which, in part, reported, that a prior pelvic infection and the presence of an IUD were known risk factors for developing an ectopic pregnancy and it was her understanding that the Veteran had had an IUD inserted for contraception while she was in the military and that based on this information, Dr. Germany supported the Veteran's claim that her ectopic pregnancy was a service related condition.

Additionally, the examiner should also specifically consider: (a.) an August 1975 service treatment record which documented, in part, the Veteran had an IUD removed, that she had had constant cramping pain ever since she had an IUD in place nine months ago and had painful itching yeast infection; (b.) a September 1975 service treatment record, which, in part, reported the Veteran had been treated for endometritis three weeks ago and was still having intermittent lower abdominal cramping and pain, had an IUD removed in August, and provided an impression of salpingitis; (c.) an October 1975 service treatment, which documented, in part, lower abdominal pains and PID; (d.) and a June 1976 service treatment record which reflects the Veteran again received an IUD, which was later removed, as documented in a October 1976 service treatment record.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

3.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case, and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


